Order entered June 7, 2013




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-00002-CV

                       PILOT TRAVEL CENTERS, LLC, Appellant

                                              V.

                             JOAN MCCRAY, ET AL, Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-11-09096-M

                                          ORDER
       After reviewing the record, it appears the Clerk’s Record is incomplete. Accordingly, the

Court ORDERS the Dallas County District Clerk to file by June 13, 2013 a supplemental

Clerk’s Record containing a copy of the November 12, 2012 Order Denying Defendant Pilot

Travel Center’s Motion to Compel Arbitration. We DIRECT the Clerk of this Court to forward

a copy of this Order by facsimile to the Dallas County District Clerk, Gary Fitzsimmons.


                                                   /s/    JIM MOSELEY
                                                          JUSTICE